Case 3:19-cv-01562-SRU Document 1-1 Filed 10/03/19 Page 1 of 10
                  C



 RETURN DATE: OCTOBER 8, 2019                                  SUPERIOR COURT

 PHEBEE ALLSOP                                                J.D. OF HARTFORD

 V.                                                            AT HARTFORD

 AMAZON.COM SERVICES, INC. AND    SEPTEMBER 4, 2019
 AMAZON.COM, INC.
                            COMPLAINT

 FIRST COUNT (AMAZON.COM SERVICES, INC.)

         1.       On April 4, 2017, Phebee Allsop ("Plaintiff") purchased an !Phone 6 Plus

 Case (the "Case") for her !Phone from one or more of the defendants, Amazon.com

 Services, Inc. and/or Amazon.com Inc.

         2.       The defendants, Amazon.Com, Services Inc. and Amazon.com, Inc. are

 corporations organized and existing under the laws of the State of Delaware with its

 principal place of business located at 410 Terry A venue North, Seattle, Washington 98109.

 At all times relevant to this Complaint, these defendants transacted business within the State

 of Connecticut, or produced, manufactured, or distributed goods with the reasonable

 expectation that such goods would be sold, used, or consumed within the State of

 Connecticut.




                                                          1


                           SHIPMAN&GOODWINLLI'° • COUNSELORS AT LAW
  ONE CONSTITUTION PLAZA • HARTFORD, CONNECTICUT 06103-1919 • (860) 251-5000 • FAX (860) 251 -5099 • JURIS NO. 57385
Case 3:19-cv-01562-SRU Document 1-1 Filed 10/03/19 Page 2 of 10




         3.        At all times mentioned herein, the Case is a product designed and intended to

 be used to cover the !Phone 6 mobile phone.

         4.        At all times mentioned herein, a company identified as Crazy Panda on the

 website Amazon.com (the "Website") sold the Case and any order of the Case was fulfilled

 by the defendant.

         5.        At all times mentioned herein, the defendant required Crazy Panda to enter

 into "Amazon's Services Business Solutions Agreement" (the "Agreement") to sell the Case

 on the Website.

         6.        At all times mentioned herein, pursuant to the Agreement, among other

 things, the defendant:

                   a.       collected a commission based on the sale of the Case;

                   b.       required Crazy Panda to indemnify, defend, and hold the defendant

                            harmless against any claim, loss, damage, settlement, cost, expense,

                            or other liability;

                   c.       restricted the price Crazy Panda could charge for the Case in other

                            sales channels;




                                                           2


                            SHIPMAN&GOODWINLLP° • COUNSELORS AT LAW
   ONE CONSTITUTION PLAZA • HARTFORD, CONNECTICUT 06103-1919 • (860) 251-5000 • FAX (860) 251-5099 • JURIS NO. 57385
Case 3:19-cv-01562-SRU Document 1-1 Filed 10/03/19 Page 3 of 10




                  d.       required Crazy Panda to stop or cancel any order at the defendant's

                           request; and

                  e.        allowed the defendant to withhold payment to Crazy Panda at its

                            discretion.

         7.       At all times mentioned herein, Crazy Panda entered into the "Fulfillment by

 Amazon" service, which meant, among other things, that the defendant:

                  a.        took physical possession of the Case to store at a fulfillment center in

                            the United States;

                  b.        charged Crazy Panda a fee to store the Case; and

                  c.        shipped the Case directly to Plaintiff.

         8.       At all times mentioned herein, the defendant exhibited control over the sale

 of the Case and was engaged in the business of selling the Case to the Plaintiff because of

 "Amazon's Services Business Solutions Agreement" and the "Fulfillment by Amazon"

 program.

         9.        At all times mentioned herein, the defendant provides no contact information

 for Crazy Panda on the Website and any customer such as the Plaintiff must communicate




                                                          3


                            SHIPMAN Ii GOODWINLLF1' • C O U N S E L O R S AT LAW
   ONE CONSTITUTION PLAZA • HARTFORD, CONNECTICUT 06103-1919 • (860) 251-5000 • FAX (860) 251-5099 • JURIS NO. 57385
Case 3:19-cv-01562-SRU Document 1-1 Filed 10/03/19 Page 4 of 10




 with Crazy Panda through communication channels authorized and controlled by the

 defendant on the Website.

         10.       At all times mentioned herein , after the accident described herein, Plaintiff

 and the undersigned counsel requested Crazy Panda's contact information from the

 defendant and the only information provided by the defendant turned out to be that of a

 patent holder located in China.

         11.       At all times mentioned herein, there is currently no way for Plaintiff to

 communicate directly with Crazy Panda regarding the accident or to find the correct contact

 information for Crazy Panda.

         12.      At all times mentioned herein, Crazy Panda has no presence in the United

 States other than its ability to offer its products, like the Case, for sale on the Website.

         13 .     On October 5, 2017, the Plaintiff, was laying down sleeping with the Case

 next to and against her right leg. When she awoke, she had sustained a burn to her right leg

 from the Case .

         14.      At all times relevant to this Complaint, the defendant was a product seller

 and/or manufacturer as defined by §52-572m et. seq. of the Connecticut General Statutes .




                                                         4


                           SHIPMAN&GOODWINLLF"' •COUNSEL OAS AT LAW
  ONE CONSTITUTION PLAZA • HARTFORD, CONNECTICUT 06103-1919 • (860) 251-5000 • FAX (860) 251-5099 • JURIS NO. 57385
Case 3:19-cv-01562-SRU Document 1-1 Filed 10/03/19 Page 5 of 10




         15.       The Case was placed into the stream of commerce by the defendant on the

 Website with the expectation that it would reach consumers without substantial change in

 condition and it did reach the plaintiff without a substantial change in condition.

          16.      At the time of its sale on April 4, 2017 and continuing until the Case caused

 an injury to her on October 5, 2017, the Case was in a defective condition unreasonably

 dangerous to the Plaintiff in one of more of the following ways:

                   (a)      it was improperly or inadequately designed;

                   (b)      it was improperly or inadequately manufactured;

                   (c)      it was sold without proper or adequate warnings, labels, or
                            instructions;

                   (d)      it was improperly or inadequately tested;

                   (e)      it was designed, manufactured, tested, distributed, marketed, and/or
                            sold without adequate or proper precautions to prevent the Case from
                            injuring consumers and users.

          17.      One or more of the defects described above was a substantial factor in

 causing the injuries to the Plaintiff as described in this Complaint.

          18.      The defendant sold the Case on its Website and included Crazy Panda's

 express warranty that the Case was safe for its intended use, including the use to which it

 was put on October 5, 2017.




                                                          5


                            SHIPMAN & GOOOWINLLI,. • C O U N S E L O R S AT LAW
   ONE CONSTITUTION PLAZA • HARTFORD, CONNECTICUT 06103-1919 • (860) 251-5000 • FAX (860) 251-5099 • JURIS NO. 57385
Case 3:19-cv-01562-SRU Document 1-1 Filed 10/03/19 Page 6 of 10




         19.       The defendant breached these express warranties.

         20.       The breach of these express warranties by the defendant was a substantial

 factor in causing the injuries to the Plaintiff as described in this Complaint.

         21.       By selling the Case on the Website, the defendant and Crazy Panda impliedly

 warranted that the Case was of merchantable quality.

         22.       The defendant breached this implied warranty of merchantability.

         23.       The breach of this implied warranty of merchantability by the defendant was

 a substantial factor in causing the injuries to the Plaintiff as described in this Complaint.

         24.       The defendant was negligent in one or more of the following ways:

                     a.       allowing a Case in a defective condition to be sold on its Website;

                     b.       failing to confirm that there were adequate tests or inspections done
                              on the Case to determine whether it was free of defects before
                              allowing the Case to be sold on its Website;

                     c.       failing to provide proper warnings or instructions concerning the
                              safe and proper storage of the Case;

                     d.       failing to provide proper warning to its customers of dangers from
                              the Case in leaking internal chemicals on its customers.

         25.       The negligence of the defendant was a substantial factor in causing the

 injuries to the Plaintiff as described in this Complaint.




                                                          6

                            SHIPMAN & GOODWINLLF'° ° C O U N S E L O R S AT LAW
   ONE CONSTITUTION PLAZA • HARTFORD, CONNECTICUT 06103-1919 • (860) 251-5000 • FAX (860) 251-5099 • JURIS NO. 57385
Case 3:19-cv-01562-SRU Document 1-1 Filed 10/03/19 Page 7 of 10




         26 .      The defendant recklessly disregarded the safety of consumers and users of the

 Case, including the Plaintiff in one or more of the following ways:

                   a.       allowing a Case in a defective condition to be sold on its Website;

                   b.       failing to confirm that there were adequate tests or inspections done
                            on the Case to determine whether it was free of defects before
                            allowing the Case to be sold on its Website;

                   c.       failing to provide proper warnings or instructions concerning the safe
                            and proper storage of the Case;

                   d.       failing to provide proper warning to its customers of dangers from the
                            Case in leaking internal chemicals on its customers.

         27.       The recklessness of the defendant was a substantial factor in causing the

 injuries to the Plaintiff as described in this Complaint.

         28.       As a result of the defective Case, the Plaintiff was injured on October 5,

 2017, upon medical examination, it was determined that the plaintiff suffered a second

 degree burn injury to her upper right leg.

         29.       From all of the injuries of the effects thereof, the plaintiff was rendered sore

 and disabled and is suffering, and will continue to suffer from pain, discomfort, emotional

 upset, limitation of motion and restriction of activity.

         30.       The plaintiff's burn injury has resulted in a permanent scar to her leg to her

 further loss and damage. Her injury will be permanent in nature.




                                                          7


                            SHIPMAN r, GOODWINLLF'° • C O U N S E L O R S AT LAW
   ONE CONSTITUTION PLAZA • HARTFORD, CONNECTICUT 06103-1919 • (860) 251-5000 • FAX (860) 251-5099 • JURIS NO. 57385
Case 3:19-cv-01562-SRU Document 1-1 Filed 10/03/19 Page 8 of 10




         31 .       As a further result of the Case, the plaintiff incurred expenses for medical

 care and attention, x-rays, pharmaceuticals, to the plaintiff's further loss and damage. It is

 reasonably probable that the plaintiff's injuries, or some of them, will require future

 medical treatment and expenditures.

         32.        The plaintiff brings this Count pursuant to Connecticut General Statutes §52-

 572m, et seq., as amended (the "Connecticut Product Liability Act") and Connecticut

 General Statutes §52-240b.

 SECOND COUNT (AMAZON.COM, INC.)

          1 - 32.           Paragraphs 1 through 32 are hereby incorporated as paragraphs 1

 through 32 of this, the Second Count, as if fully set forth herein.




                                                          8


                            SHIPMAN&GOODWINLLF,. 'COUNSELORS AT LAW
   ONE CONSTITUTION PLAZA • HARTFORD, CONNECTICUT 06103-1919 • (860) 251-5000 • FAX (860) 251-5099 • JURIS NO. 57385
Case 3:19-cv-01562-SRU Document 1-1 Filed 10/03/19 Page 9 of 10




 WHEREFORE THE PLAINTIFF CLAIMS:

        A.        MONETARY DAMAGES;

        B.        PUNITIVE DAMAGES under Connecticut General St                             es §52-240b.




                                                                        J. Ronal ter, Esq.
                                                                Juri   0. 057385
                                                                Shipman & Goodwin, LLP
                                                                One Constitution Plaza
                                                                Hartford, CT 06103
                                                                (860) 251-5100
                                                                (860) 251-5216 Fax
                                                                wronalter@goodwin.com
                                                                Her Attorney




                                                         9


                           SHIPMAN & GOODWINLLP° • C O U N S E L O R S AT LAW
  ONE CONSTITUTION PLAZA • HARTFORD, CONNECTICUT 06103-1919 • (860) 251-5000 • FAX (860) 251-5099 • JURIS NO. 57385
Case 3:19-cv-01562-SRU Document 1-1 Filed 10/03/19 Page 10 of 10




 RETURN DATE: OCTOBER 8, 2019                                  SUPERIOR COURT

 PHEBEE ALLSOP                                                 J.D. OF HARTFORD

 V.                                                            AT HARTFORD

 AMAZON.COM SERVICES, INC. AND                                 SEPTEMBER 4, 2019
 AMAZON .COM, INC.

                              STATEMENT OF AMOUNT IN DEM

          The amount in demand is more than $15,000.00,




                                                                          J. Ronalter, Esq.
                                                                         0. 057385
                                                                  Shipman & Goodwin, LLP
                                                                  One Constitution Plaza
                                                                  Hartford, CT 06103
                                                                  (860) 251-5100
                                                                  (860) 251-5216 Fax
                                                                  wronalter@goodwin.com
                                                                  Her Attorney




                                                          10

                            SHIPMAN&GOODWINLLF,. • COUNSELORS AT LAW
   ONE CONSTITUTION PLAZA • HARTFORD, CONNECTICUT 06103-1919 • (860) 251-5000 • FAX (860) 251-5099 • JURIS NO. 57385
